DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1, 2, 5-8, 10, 11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2005/0123450, hereinafter Gilbert in view of United States Application Publication No. 2012/0202237, hereinafter Sedoglavich.
Regarding claim 1, Gilbert teaches a method of sorting particles using a microfluidics-based flow cytometry apparatus, the method comprising: flowing a fluid sample (item 160) comprising a plurality of particles suspended in the fluid sample into a channel of a microfluidic chip (paragraph [0050]); flowing a first sheath fluid flow (item 120) and a second sheath fluid flow (item 130) into the microfluidic chip (figures 4a-4d); intersecting the fluid sample with the first sheath fluid flow at a first intersection (figure 4b) in the channel of the microfluidic chip thereby focusing the fluid sample while maintaining a laminar fluid flow of the fluid sample and the first sheath fluid flow (paragraph [0050]); intersecting the fluid sample and the first sheath fluid flow with the second sheath fluid flow at a second intersection in the channel (figure 4c) of the microfluidic chip, thereby further focusing the fluid sample into a focused fluid flow and maintaining the laminar fluid flow of the fluid sample (paragraph [0050]), the further focusing causing the plurality of particles suspended in the fluid sample to flow in approximately single file formation (paragraph [0003]).
Gilbert teaches generically to pass the aligned particles into a particle sorting system, however Gilbert fails to teach interrogating particles in the plurality of particles suspended in the fluid sample individually at an interrogation location in the channel of the microfluidic chip by the emission of electromagnetic radiation; distinguishing the particles in the plurality of particles suspended in the fluid sample based on the interrogating; sorting the particles in the plurality of particles suspended in the fluid sample based on the distinguishing step, the sorting comprising diverting a subset of the plurality of particles suspended in the fluid sample from the focused flow; and collecting the subset of the plurality of particles diverted from the focused flow.
Sedoglavich teaches a cell sorting apparatus which interrogating particles in the plurality of particles suspended in the fluid sample individually at an interrogation location in the channel of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the particle sorting system of Sedoglavich in the apparatus of Gilbert because it would allow for the particles can be analyzed and sorted based upon the detected particles (Sedoglavich, abstract and paragraph [0003]).
Regarding claim 2, modified Gilbert teaches wherein the emission of electromagnetic radiation is by an interrogation apparatus (Sedoglavich, items 18 and 128), the interrogation apparatus comprising: a light source (Sedoglavich, item 18) configured to emit a light beam which illuminates and excites said plurality of particles suspended in the fluid sample from the focused flow (Sedoglavich, paragraph [0032]).
Regarding claim 5, modified Gilbert teaches wherein diverting the subset of the plurality of particles suspended in the fluid sample from the focused flow (Sedoglavich, paragraph [0046]) further comprises: deflecting by an actuator a flexible membrane when signaled by a detector operating on the microfluidic chip that a particle having a predetermined characteristic is detected in the channel (Sedoglavich, paragraph [0046]).
Regarding claim 6, modified Gilbert teaches wherein deflecting the flexible membrane creates a pressure pulse in a fluid flowing through the channel of the microfluidic chip (Sedoglavich, paragraph [0046]).
Regarding claim 7, modified Gilbert teaches further comprising expelling the subset of the plurality of particles diverted from the focused flow out of a first outlet (Sedoglavich, item 59) of the microfluidic chip.

Regarding claim 10, Gilbert teaches a method of sorting cells using a microfluidics-based flow cytometry apparatus, the method comprising: flowing the fluid sample (item 160) comprising the plurality of cells suspended in the fluid sample into a channel of a microfluidic chip (paragraphs [0005] and [0050]); flowing a first sheath fluid flow (item 120) and a second sheath fluid flow (item 130) into the microfluidic chip (figures 4a-4d); intersecting the fluid sample with the first sheath fluid flow at a first intersection (figure 4b) in the channel of the microfluidic chip thereby focusing the fluid sample while maintaining a laminar fluid flow of the fluid sample and the first sheath fluid flow (paragraph [0050]); intersecting the fluid sample and the first sheath fluid flow with the second sheath fluid flow at a second intersection in the channel (figure 4c) of the microfluidic chip, thereby further focusing the fluid sample into a focused fluid flow and maintaining the laminar fluid flow of the fluid sample (paragraph [0050]), the further focusing causing the plurality of cells suspended in the fluid sample to flow in approximately single file formation (paragraph [0003]).
Gilbert teaches generically to pass the aligned particles into a particle sorting system, however, Gilbert fails to teach obtaining a sample of live cells: staining the sample of live cells with a dye in a media to obtain a fluid sample comprising a plurality of cells suspended in the fluid sample; interrogating cells in the plurality of cells suspended in the fluid sample individually at an interrogation location in the channel of the microfluidic chip by the emission of electromagnetic radiation; distinguishing the cells in the plurality of particles suspended in the fluid sample based on a physical characteristic of the cells identifiable by the interrogating; sorting the cells in the plurality of cells suspended in the fluid sample based on the distinguishing step, the sorting comprising diverting a subset of the plurality of cells suspended in the fluid sample from the focused flow; and collecting the subset of the plurality of cells diverted from the focused flow.
Sedoglavich teaches a cell sorting apparatus which obtaining a sample of live cells (Sedoglavich, paragraph [0058]): staining the sample of live cells with a dye (Sedoglavich, paragraph [0027]) in a media to obtain a fluid sample comprising a plurality of cells suspended in the fluid sample (Sedoglavich, paragraph [0027]); interrogating cells in the plurality of cells suspended in the fluid sample individually at 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the staining and particle sorting system of Sedoglavich in the apparatus of Gilbert because it would allow for the particles can be analyzed and sorted based upon the detected particles (Sedoglavich, abstract and paragraph [0003]).
Regarding claim 11, modified Gilbert teaches wherein the emission of electromagnetic radiation is by an interrogation apparatus (Sedoglavich, items 18 and 128), the interrogation apparatus comprising: a light source (Sedoglavich, item 18) configured to emit a light beam which illuminates and excites said plurality of particles suspended in the fluid sample from the focused flow (Sedoglavich, paragraph [0032]).
Regarding claim 14, modified Gilbert teaches wherein diverting the subset of the plurality of particles suspended in the fluid sample from the focused flow (Sedoglavich, paragraph [0046]) further comprises: deflecting by an actuator a flexible membrane when signaled by a detector operating on the microfluidic chip that a cell having a predetermined characteristic is detected in the channel (Sedoglavich, paragraph [0046]).
Regarding claim 15, modified Gilbert teaches wherein deflecting the flexible membrane creates a pressure pulse in a fluid flowing through the channel of the microfluidic chip (Sedoglavich, paragraph [0046]).
Regarding claim 16, modified Gilbert teaches further comprising expelling the subset of the plurality of particles diverted from the focused flow out of a first outlet (Sedoglavich, item 59) of the microfluidic chip.

Regarding claim 20, Gilbert teaches a method of sorting components in a fluid sample, the method comprising: flowing the fluid sample (item 160) comprising a plurality of the components into a channel of a microfluidic chip (paragraph [0050]); flowing a first sheath fluid flow (item 120) and a second sheath fluid flow (item 130) into the microfluidic chip; intersecting the fluid sample with the first sheath fluid flow at a first intersection (figure 4b) of the microfluidic chip thereby focusing the fluid sample while maintaining laminar flow in the channel (paragraph [0050]); intersecting the fluid sample and the first sheath fluid flow with the second sheath fluid flow at a second intersection (figure 4c) of the microfluidic chip, thereby further focusing the fluid sample (paragraph [0050]) and causing the plurality of components to flow in approximately single file formation (paragraph [0003]), while maintaining laminar flow in the channel (paragraph [0050]).
Gilbert teaches generically to pass the aligned particles into a particle sorting system, however, Gilbert fails to teach interrogating components of the plurality of components at an interrogation location in the microfluidic chip by emitted light induced by a light source; distinguishing selected components of the plurality of components based on the interrogating; and sorting the selected components based on the distinguishing step, the sorting comprising diverting the selected components from the focused flow
Sedoglavich teaches a cell sorting apparatus which interrogating components of the plurality of components at an interrogation location in the microfluidic chip by emitted light induced by a light source (Sedoglavich, paragraph [0034]): distinguishing selected components of the plurality of components based on the interrogating (Sedoglavich, paragraph [0034]); and sorting the selected components based on the distinguishing step (Sedoglavich, paragraph [0046]), the sorting comprising diverting the selected components from the focused flow (Sedoglavich, paragraph [0046]) so that particles can be analyzed and sorted based upon the detected particles (Sedoglavich, abstract and paragraph [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the staining and particle sorting system of Sedoglavich in the apparatus of Gilbert because it would allow for the particles can be analyzed and sorted based upon the detected particles (Sedoglavich, abstract and paragraph [0003]).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and Sedoglavich as applied to claim 1 above, and further in view of United States Application Publication No. 2008/0195020, hereinafter Cabuz.
Regarding claims 3 and 4, Gilbert and Sedoglavich teaches all limitations of claim 1; however, they fail to teach pumping the fluid sample by a pumping mechanism from a reservoir into said microfluidic chip; pumping said first sheath fluid flow and said second sheath fluid flow from a sheath fluid reservoir into said first intersection and second intersection of said microfluidic chip; controlling by a computer the pumping of the fluid sample, the first sheath fluid flow, and the second sheath fluid flow into the microfluidic chip.
Cabuz teaches a flow control system in which pumps, reservoirs and processors are utilized for the control sample flow and sheath fluid to control of the pressures applied for the hydrodynamic focusing of the system (Cabuz, paragraphs [0089] and [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have pumped the fluid sample and sheath fluids from a reservoir controlled by a processor because it would allow for the control of the pressures applied for the hydrodynamic focusing of the system (Cabuz, paragraphs [0089] and [0110]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and Sedoglavich as applied to claim 1 above, and further in view of United States Application Publication No. 2011/0003325, hereinafter Durack.
Regarding claim 9, Gilbert and Sedoglavich teach all limitations of claim 1; however, they fail to teach cryopreserving the collected subset of the plurality of particles diverted from the focused flow.
Durack teaches a microfluidic device in which sorted sperm cells are transported to a freezing device, such as a cryogenic freezing machine, to await use in an artificial insemination procedure (Durack, paragraph [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have cryopreserved the collected subset of the plurality of particles diverted from .

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and Sedoglavich as applied to claim 10 above, and further in view of Cabuz.
Regarding claims 12 and 13, Gilbert and Sedoglavich teaches all limitations of claim 10; however, they fail to teach pumping the fluid sample by a pumping mechanism from a reservoir into said microfluidic chip; pumping said first sheath fluid flow and said second sheath fluid flow from a sheath fluid reservoir into said first intersection and second intersection of said microfluidic chip; controlling by a computer the pumping of the fluid sample, the first sheath fluid flow, and the second sheath fluid flow into the microfluidic chip.
Cabuz teaches a flow control system in which pumps, reservoirs and processors are utilized for the control sample flow and sheath fluid to control of the pressures applied for the hydrodynamic focusing of the system (Cabuz, paragraphs [0089] and [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have pumped the fluid sample and sheath fluids from a reservoir controlled by a processor because it would allow for the control of the pressures applied for the hydrodynamic focusing of the system (Cabuz, paragraphs [0089] and [0110]).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and Sedoglavich as applied to claim 1 above, and further in view of Durack.
Regarding claim 18, Gilbert and Sedoglavich teach all limitations of claim 10; however, they fail to teach maintaining the collected subset of the plurality of cells diverted from the focused flow in a live state after the collecting.
Durack teaches a microfluidic device in which a sterile collection bag which contains the necessary nutrients, reagents and/or other chemicals therein to maintain the cells in a healthy, viable state in the sterile collection bag, and keep them alive and functional, for an extended period of time so that cells could then be used for functional or diagnostic testing (Durack, paragraph [0059]).


Regarding claim 19, Gilbert and Sedoglavich teach all limitations of claim 10; however, they fail to teach cryopreserving the collected subset of the plurality of cells diverted from the focused flow.
Durack teaches a microfluidic device in which sorted sperm cells are transported to a freezing device, such as a cryogenic freezing machine, to await use in an artificial insemination procedure (Durack, paragraph [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have cryopreserved the collected subset of the plurality of particles diverted from the focused flow because it would allow for sorted sperm cells to await use in an artificial insemination procedure (Durack, paragraph [0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796